Citation Nr: 9916045	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of L-2 and a fracture of the transverse 
process of L-3 as secondary to residuals of a back injury.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that: in July 1995, the veteran asserted that 
service-connected residuals of a back injury had caused him 
to fall from a tree and sustain fractures of two lumbar 
vertebrae; a rating decision in October 1995 denied the 
veteran's secondary service connection claim; notice of the 
rating action was sent by the RO to the veteran on October 
26, 1995; the veteran filed a notice of disagreement in 
February 1996; the veteran appeared and testified in support 
of his secondary service connection claim at a personal 
hearing on October 10, 1996.  

The RO did not certify as an issue on appeal the veteran's 
secondary service connection claim.  However, the Board finds 
that the veteran's personal hearing testimony, which was 
reduced to writing, constituted a substantive appeal on that 
issue, which the Board will proceed to consider.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's service connected low back disability to a fall 
from a tree in May 1995.  

2.  Residuals of a back injury are primarily manifested by 
pain on motion, without objectively confirmed muscle spasms.  


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for a 
compression fracture of L-2 and a fracture of the transverse 
process of L-3 as secondary to residuals of a back injury is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for an evaluation of 10 percent 
for residuals of a back injury are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5294 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision in April 1974 granted service connection 
for residuals of a back injury and assigned a disability 
evaluation of 20 percent.  The evidence of record at that 
time included service medical records, which showed that, in 
August 1973, the veteran had fallen down a ladder and stairs.  
After falling, the veteran complained of neck and back pain, 
and, on examination, the paralumbar muscles were tender, and 
mild muscle spasms were noted.  In addition, at a VA 
examination in March 1974, muscle spasms of the right lower 
lumbar area were noted, and heavy lifting caused strain.  The 
examination diagnosis was residual back injury.  

In February 1975, when he was in a motor vehicle accident, 
the veteran sustained  a fracture of the clavicle, fractures 
of ribs, and laceration of the right kidney.  Injury to the 
lower back was not reported.  

According to a VA urologist, who examined the veteran in 
February 1976, the veteran was seen at a VA orthopedic clinic 
in January 1975 (prior to the motor vehicle accident), and 
the diagnosis was mechanical low back pain secondary to 
lumbar lordosis.  

In January 1976, VA X-rays of the lumbosacral spine were 
negative.  At a VA examination in January 1976, range of 
motion of the lumbar spine was normal, straight leg raising 
was negative, and no neurological deficits were found.  
Diagnoses included chronic low back strain, with negative 
X-ray studies.  

A rating decision in February 1976 reduced the evaluation for 
residuals of a back injury from 20 percent to noncompensable.  

In May 1995, the veteran fell from a tree in his yard about 
20 feet to the ground, landing on his tailbone.  A CT 
(computerized tomography) scan at a private hospital showed 
an L-2 burst fracture and transverse process fractures at L-2 
and L-3.  

Thereafter, in July 1995, the veteran filed his secondary 
service connection claim and an increased rating claim.  

I.  Secondary Service Connection Claim

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  The veteran has 
alleged that, in May 1995, when he was pruning a tree, he had 
a muscle spasm, which he asserts was part and parcel of his 
service-connected residuals of a back injury during active 
service, and that the muscle spasm caused him to fall to the 
ground and fracture his lumbar vertebrae.  

Secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  However, the veteran has not asserted that his 
service-connected back disorder aggravated the fractures of 
L-2 and L-3, and, consequently, a claim of entitlement to 
secondary service connection by way of aggravation is not 
before the Board at this time.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The question of the etiology of the lumbar fractures which 
the veteran sustained in May 1995 is a question of medical 
causation.  

At a personal hearing in October 1996, the veteran testified 
that he had "a bad muscle spasm" when he was on a tree branch 
in 1995, and he fell to the ground, breaking his back.  
However, the records of the private hospital to which he was 
taken by ambulance are negative for any reference to muscle 
spasms at the time that he fell from the tree.  The private 
hospital summary does indicate that, at admission, the 
veteran's blood-alcohol level was .178. 

In April 1996, a VA physician reported that the veteran 
remained under treatment for management of back pain due to 
lumbar fractures.  

In June 1996, a physician examined the veteran for a 
disability determination agency.  The veteran gave a history 
of falling out of a tree in May 1995 and fracturing two 
vertebrae.  He did not refer to a muscle spasm.  The 
impression was history of vertebral fractures and persistent 
low back pain, with radiculopathy, and significantly 
decreased range of motion.  

No physician has made a finding or offered an opinion that 
the lumbar fractures which the veteran sustained in May 1995 
were precipitated by, or related to a muscle spasm.  
Therefore, the veteran's secondary service connection claim 
is not well grounded and will be denied on that basis.  
38 C.F.R. § 3.310(a).  

The Board recognizes that the claim of entitlement to 
secondary service connection for residuals of a compression 
fracture of L-2 and a fracture of the transverse process of 
L-3 is being disposed of in a manner which differs from that 
used by the RO.  The RO denied the veteran's claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
secondary service connection claim "plausible."  See 
generally McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. 
Cir. 1997). 

II.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

The veteran's service-connected disability has been rated 
under Diagnostic Code 5294, pertaining to sacroiliac injury 
and weakness.  That diagnostic code provides that a 
noncompensable evaluation is warranted for sacroiliac injury 
and weakness were there are only slight subjective symptoms.  
A 10 percent evaluation requires characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  

Service connection has not been granted for residuals of the 
lumbar fractures which the veteran sustained in May 1995, and 
all physicians who have evaluated his back since May 1995 
have attributed his current disability to the fractures.  The 
Board, therefore, finds that an evaluation for residuals of 
the back injury which the veteran sustained in service in 
1973 should be based on medical findings prior to May 1995 
and after a noncompensable rating was assigned in February 
1976.  

In this regard, although the veteran stated that he had been 
treated for back symptomatology at a VA Medical Center in Los 
Angeles, California, from 1974 to 1981, that facility 
reported to the RO that there were no records of any such 
visits. 

The only records of treatment of the veteran's back from 1976 
until May 1995 are from the VA Medical Center in 
Indianapolis.  At that facility, in March 1994, the veteran 
complained of intermittent dorsal-lumbar pain since 1973.  On 
examination, straight leg raising produced back pain with 
movement of the lower extremities to 45 degrees.  Spasms were 
not reported.  The diagnostic impression was history of 
chronic low back pain.  

In April 1994, the veteran complained of chronic back pain 
and muscle spasms for more than 20 years.  On examination, 
findings included flexion to the knees, negative straight leg 
raising and 5/5 strength.  A clinical finding of spasm was 
not reported.  

As pain on movement of the lower back was objectively 
confirmed, but muscle spasms were not objectively confirmed, 
the Board finds that the appropriate rating for service-
connected residuals of a back injury, under Diagnostic 
Code 5294, is 10 percent, but no more.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5294.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine; a 20 percent rating requires moderate limitation of 
motion; a 40 percent rating requires severe limitation of 
motion.  As the veteran's limitation of motion of the lumbar 
spine prior to the accident in May 1995, was not shown to be 
more than slight, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5292, taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45 concerning functional 
loss due to pain and pain on movement.  


ORDER

Service connection for residuals of a compression fracture of 
L-2 and a fracture of the transverse process of L-3 as 
secondary to residuals of a back injury is denied.  

An evaluation of 10 percent for residuals of a back injury is 
granted, subject to governing regulations concerning monetary 
awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

